Citation Nr: 0215526	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  99-07 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lumbar scoliosis with 
disc pathology.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for low back disability (scoliosis of L4-S1 with 
disc pathology).  The Board remanded this claim in August 
2000 for further development.  The RO has returned the case 
to the Board for further appellate review.

The Board notes that, in a Board decision dated in August 
2000, a claim for service connection for neck disability with 
cervical spondylosis, stenosis and disc pathology was denied 
as not well grounded.  In September 2000, the "Veterans 
Claims Assistance Act of 2000" (VCAA) was enacted into law 
which, among its provisions, provides for readjudication of 
all claims denied as not well grounded which became final 
beginning on July 14, 1999.  See VCAA, Pub. L. No. 106-475, 
114 Stat. 2096.  This claim is referred to the RO for 
appropriate action.

The Board also notes that the veteran has raised the issue of 
entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).  This claim 
is also referred to the RO for appropriate action.


FINDING OF FACT

The veteran incurred a chronic lumbar strain disability in 
service which is causally related to his current lumbar spine 
condition.



CONCLUSION OF LAW

Lumbar spine disability was incurred during active service.  
38 U.S.C.A. § 1110 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current lumbar spine disability 
was incurred in or aggravated by active service.  His 
testimony and statements of record provide conflicting 
accounts as to whether he experienced recurrent low back pain 
prior to his entrance into service.  However, he has provided 
consistent statements that his low back pain became chronic 
in service.

On his enlistment examination dated May 1966, the veteran 
denied a history of "recurrent back pain" or wearing of a 
"brace or back support."  His physical examination 
indicated a "NORMAL" clinical evaluation of his "SPINE, 
OTHER MUSCULOSKELETAL."  He was first treated for low back 
pain on June 27, 1966 at which time the examiner recorded a 
history of "Injured Back EPTS."  He was treated through 
July with medication and heat therapy.  X-ray examinations of 
the thoracic and lumbar spine segments in July 1966 were 
interpreted as "essentially negative.  

In July 1967, the veteran was hospitalized due to low back 
pain following an injury while lifting a transformer.  His 
physical examination was significant for marked paraspinous 
muscle spasm of the left side.  An x-ray examination showed 
light sinistroscoliosis of the lumbar spine which, according 
to the examiner, may have been postural in nature.  He was 
prescribed Parafon Forte and placed on light duty due to a 
diagnosis of acute lumbosacral spasm.  He continued treatment 
for low back pain until August 22, 1967 at which time his 
findings were within normal limits (WNL) and he was returned 
to regular duty.  He had an exacerbation of lumbosacral pain 
with left sided muscle spasm on September 21, 1967 for which 
he was given a diagnosis of chronic, lumbosacral (LS) strain.  
Follow-up treatment in October included x-ray examination of 
the lumbosacral spine which was interpreted as showing "no 
appreciable change" since July 1967.  However, a physical 
examination resulted in an impression that the veteran had 
"definite scoliosis on exam."  In November 1967, he 
underwent a hospital admission based on a diagnosis of acute 
back pain.  His physical findings included mild scoliosis in 
the lumbar area with convexity to the left, moderate left 
paravertebral spasm, tenderness on compression of the lower 3 
lumbar spine processes, exacerbation of low back pain on 
extremes of flexion and extension, and positive straight leg 
raising and Lasegue's test bilaterally.  A neurologist was 
unsure whether x-ray examination demonstrated congenital 
abnormality at L5-S1.  

The veteran was next seen on August 10, 1968 for chronic low 
back syndrome.  On examination on August 17, 1968, the 
veteran reported a history of long-standing back pain "since 
age 11."  At that time, he was prescribed treatments of a 
bed board, flexion exercises, heat therapy, muscle relaxants 
and light duty.  He was returned to duty on September 5, 1968 
with diagnoses of "pain in back, etiology undetermined" and 
"Scoliosis, due to unknown cause, lumbar area."  Later that 
month, he was referred for orthopedic consultation due to 
recurrent low back syndrome which, according to the examiner, 
was refractory to treatment but partly related to psychic 
overlay.  The orthopedic consultation records the veteran's 
history of low back pain existing one year prior to service.  
His physical examination was significant for slight local 
tenderness of S1 and sciatic notch tenderness.  His x-ray 
examination revealed a possible slight widening of the sacro-
iliac which the orthopedist interpreted as showing "definite 
scoliosis" with asymmetry.  The examiner noted that, 
although the veteran demonstrated emotional overlay, he 
probably had organic back disease.  He was given a diagnosis 
of scoliosis of the lumbar spine secondary (2o) to asymmetry.  

On November 4, 1968, the veteran underwent hospitalization to 
evaluate his back pain.  One examiner described the veteran's 
low back condition as "chronic, recalcitrant low back 
syndrome since being in service."  He was transferred on 
November 8, 1968 to USAF AFB Hospital in Tachikawa with a 
diagnosis of chronic strain of the lumbosacral muscles.  His 
hospital records again record the veteran's history of low 
back pain since the age of 11, but he stated that such pain 
was not a problem until the last two years.  His physical 
examination was significant for severe lumbar muscle spasm 
with slight lumbar scoliosis convexity to the right, and 
moderately limited range of motion.  He was given a final 
diagnosis of chronic lumbosacral strain, and air evacuated to 
Scott Air Force Base on November 19, 1968.  On arrival, his 
physical examination was significant only for point 
tenderness at the L5-S1 interspinous ligament, and he was 
given an initial impression of chronic lumbosacral strain 
with "paucity of physical findings."  Another examiner 
offered a diagnosis of acute lumbosacral strain.  He 
underwent a program of William's Flexion Exercises and placed 
on convalescent leave.  He was discharged from the hospital 
on December 20, 1968,

In January 1969, the veteran underwent another 
hospitalization for an evaluation which included a myelogram.  
He admitted to a history of low back pain since the age of 
16.  His physical examination was unremarkable except for 
minimal point tenderness at the L5-S1 interspinous ligament 
and mild rotatory scoliosis of the lumbosacral spine.  His 
myelogram was significant for asymmetry of all spinal roots 
secondary to rotoscoliosis.  He was given a diagnosis of mild 
thoracolumbar scoliosis with low back pain, improved.  It was 
determined that he could be maintained for active duty for 
the remainder of his tour of duty, but a profile change to 
"P2" was recommended.

The record is devoid of any findings relating to the lumbar 
spine until a VA general medical and neurologic examination 
dated March 1998.  At that time, the veteran reported a 
history of back trouble since 1967.  An x-ray examination of 
the lumbosacral spine revealed degenerative spurring at 
multiple levels with fair preservation of disc spaces.  A 
magnetic imaging resonance (MRI) scan of the lumbar spine 
demonstrated a large central-left paracentral disc herniation 
at L5-S1 and ligamentum flavum hypertrophy resulting in 
severe spinal stenosis and bilateral foraminal narrowing.  At 
L4-L5, there was mild to moderate spinal stenosis and left 
foraminal narrowing secondary to a diffuse disc bulge and 
facet hypertrophy.  VA examination in June 1998 offered a 
diagnosis of marked spinal stenosis of the lumbar spine and 
disc herniation.

The veteran's private medical records include report of x-ray 
examination in February 1999 which demonstrated degenerative 
disc disease at L5-S1 with subluxation of the facets, and 
desiccation at L5-S1 with a large disc herniation and severe 
spinal stenosis.  In April 1999, the veteran underwent L5-S1 
laminectomy, discectomy, and posterior lateral effusion with 
pedicle screws and rods.

In June 2002, the veteran underwent VA spine examination with 
benefit of review of his claims folder.  The examiner offered 
the following diagnoses and medical opinion:

1.  Severe mechanical low back pain, status 
post a two-level intrasegmental posterior 
lumbar fusion with screws, status post 
discectomies.  The etiology of his current 
severe degenerative condition is three fold.
A.  Developmental scoliosis:  The patient has 
a developmental scoliosis, which occurred 
apparently, during his adolescence.  The 
scoliosis gives him a slight predisposition to 
develop a more severe degenerative condition 
later in life.
B.  Back strain:  The patient has had numerous 
back stain incidences.  The patient has had 
numerous repetitive use exacerbations to his 
lower back condition.
C.  Severe degenerative condition.  The 
patient has a severe degeneration of the 
facets and disc joints of the lower back, 
which has spanned over many decades.

The contributions of each of these to his 
condition is slightly speculative.  It is more 
likely than not that all three contributes to 
his condition.  The fact that his condition 
very gradually got worse over many decades and 
required surgery in 1999 makes it most likely 
than not that the degenerative condition is 
the most prominent.  Repetitive use and back 
strain more likely than not made it slightly 
worse than what had been.  Developmental 
scoliosis more likely than not made it worse 
[than] the degenerative condition would have 
been without the scoliosis being present.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of wartime military service.  38 U.S.C.A. § 1110 
(West 1991).  In general, a pre- existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability in service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 C.F.R. § 
3.306(a) (2002).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b) (2002). 

The presumption of aggravation is applicable only if the 
preservice disability underwent an increase in severity 
during service.  See Beverly v. Brown 9 Vet. App. 402, 405 
(1996); Hunt v. Derwinski, 1 Vet. App. 292, 296 (19910)  
"Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, not just the symptoms has worsened."  Maxson v. 
West, 12, Vet. App. 453, 458 (1999).  A congenital or 
developmental defect is not considered a disease or injury 
within the meaning of applicable legislation governing the 
awards of compensation benefits.  38 C.F.R. § 3.303(c) 
(2002).  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  
However, service connection may be granted for disease or 
injury superimposed on a congenital condition.  VAOPGCPREC 
82-90 (July 18,1990).

In evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

VA has provided definitions of competency of evidence as 
follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

38 C.F.R. §3.159 (2002).

The medical evidence establishes that the veteran's 
rotoscoliosis of the thoracolumbar spine is developmental in 
nature and, thus, not subject to service connection.  
38 C.F.R. § 3.303(c) (2002).  The evidence also establishes 
that the veteran incurred multiple lumbar strains in service 
which were described as both acute and chronic in nature.  
Fairly stated, the VA examiner in 2002 opined that the 
veteran's current lumbar spine disability results from three 
different processes; his developmental scoliosis, numerous 
back strain incidents and degeneration spanning over many 
decades.  The degenerative process has been identified as the 
most prominent cause, but his back strain episodes have made 
his condition "slightly worse."  His developmental 
scoliosis predisposed him to an accelerated degenerative 
process.  The VA examiner also indicated that it would be 
"speculative" to determine the extent the above-mentioned 
processes contributed to the veteran's current lumbar spine 
disability.

The Board finds that reasonable doubt exists as to whether 
the veteran's current back disability stems, in part, from 
his lumbar strains in service.  In this respect, the 
veteran's in-service complaints and recommended profile 
change in service tends to show that the veteran's low back 
pain became chronic in service, presumably due to 
developmental scoliosis and recurrent lumbar strains.  There 
are also impressions of chronic low back syndrome and chronic 
low back strains in service.  In the absence of a reasonable 
basis to separate the effects of developmental scoliosis to 
lumbar strain in service, the Board will attribute the 
veteran's chronicity of low back pain in service to a 
condition of chronic lumbar strain superimposed on 
developmental scoliosis.  See 38 C.F.R. § 3.102 (2002); 
VAOPGCPREC 82-90 (July 18,1990).  See generally Mittleider v. 
West, 11 Vet. App. 181 (1998).  Resolving reasonable doubt in 
favor of the veteran, the Board finds that the veteran 
incurred a chronic lumbar strain disability in service which 
is causally related to his current lumbar spine condition.  
The Board, therefore, grants service connection for lumbar 
spine disability.

ORDER

Service connection for lumbar spine disability is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

